oOo Oo NY WD OO FPF W NH FH

MN NM MH NBS NHB NBS BW NY NY FP BBP BP BP Be FP Be BP PY
oy A OW 8B WHY FP OD Bb Oo I HA UH B&B WY FF ©

Jeffrey D. Horowitz, Esq. SBN 150012

THE HOROWITZ LAW FIRM
14156 Magnolia Boulevard, Suite 200
Sherman Oaks, CA 91423

(818) 907-8000 (telephone)

(818) 784-5406 (facsimile)

E-mail: jeff@jdhorowitzlaw.com

frase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page1lofé Page ID#:8

Attorney for Defendant, ALLSTATE ENGINEERING

Craig E. Guenther, Esq. SBN 126134

BOOTH, MITCHEL & STRANGE, LLP

701 South Parker Street, Suite 6500
Orange, CA 92868

(714) 480-8500 (telephone)

(714) 480-8533 (facsimile)

E-Mail: ceguenther@boothmitchel.com

Attorney for Defendant WESTERN SURETY COMPANY

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, for the

use and benefit of AJ ACOSTA
COMPANY, INC., a California
corporation,

Plaintiff,
VS.

ALLSTATE ENGINEERING, a California

corporation, WESTERN SURETY

COMPANY, a South Dakota corporation,

Defendants.

 

1

CASE NO. CV13-01438-DDP

ALLSTATE ENGINEERING
AND WESTERN SURETY
COMPANY’S MEMORANDUM
OF CONTENTIONS OF FACT
AND LAW

[Local Rule 16.4]

PRE-TRIAL CONF. :
TRIAL

10/21/2019
: 10/29/2019

JUDGE: Hon. Dean D. Pregerson

 

 

 

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 
oOo Oo NI KH OO BS W NH FHF

Nb NM NM NY MY NY NY YB NY FP BP RP BP BP BP BE BP BP BE
oOo wT mM WOT BF& WD NY YF OD HW OO JD DH OO BSF WD NH FF OO

frase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page 2of6 Page ID #:8

I. INTRODUCTION

Pursuant to Local Rule 16-4, Defendant and Counterclaimant ALLSTATH
ENGINEERING (“‘Allstate” or “Defendant’”’) and Defendant WESTERN SURETY
COMPANY (“Western Surety” or “Defendant”) respectfully submit the following
Memorandum of Contentions of Fact and Law in this matter against Plaintiff
Joaquin Andres Acosta, who was substituted in as Plaintiff in place of the original
Plaintiff AJ Acosta Company, Inc. (“Plaintiff”):
Il. DEFENDANTS’ CLAIMS AND DEFENSES

A, Summary Statement of Allstate’s Counterclaim and Defendants’
Affirmative Defenses [L.R. 16-4.1 (d)| .

Defendants have pleaded and plan to pursue the following counterclaim and
affirmative defenses against Plaintiff:

Counterclaim 1: Breach of Contract

Affirmative Defenses: Miller Act does not apply; waiver;
estoppel; lack of causation;
Plaintiff's breach of contract and
abandonment of the project; offset;
payment and satisfaction; failure of
condition precedent; no legal
detriment; failure to cooperate with
Western Surety; failure to mitigate
damages; abandonment of project;
liability of Western Surety limited to
penal sum of the bond; Western
Surety’s liability cannot exceed
Allstate’s liability; Western Surety
has Allstate’s defenses; CA B&P

Code is inapplicable; defective work.

2

 

 

 

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 
Oo MO J DH UO BSB WH NH FH

NM NM NN N NM HB HBS NHN FP HF BP HB Be BP Be BE eB eB
owt An oO B® WH FP DOD wow oO I DH HO B® WY FE OO

 

ase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page 3of6 Page ID #847

B. Elements of Allstate’s Counterclaim and Defendants’ Affirmative
Defenses and Evidence in Support Thereof [L.R. 16-4.1 (e). (Dl |
Counterclaim 1: Breach of Contract
a. Elements
The essential elements of a breach of contract cause of action are: (1) the
contract, (2) plaintiff's performance or excuse for non-performance, (3) defendant's
breach, and (4) the resulting damages to plaintiff. Reichert v. General Ins. Co. off
America, 68 Cal.2d 822, 830 (1968).
b. Key Evidence In Support of the Counterclaim for Breach

Contract
1. Subcontract Agreement between Allstate and Plaintiff;
2. Notices of Non-Performance and Termination;
3. Subcontract Agreements between Allstate and the subcontractors

hired to correct and complete Plaintiff's scope of work;

4. Testimony of witnesses and photos showing poor work and failure to

complete the project. |
Affirmative Defenses:
a. Elements

The affirmative defenses of waiver, estoppel, lack of causation, offset,
payment and satisfaction, failure of condition precedent, failure to mitigate
damages, no legal detriment, are based on Plaintiff's breach of the subcontract, by,
abandoning the project and performing defective work. The same elements
mentioned above for a breach of contract cause of action apply here.

Plaintiff cannot recover against the Miller Act payment bond issued by
Western Surety in connection with the federal public works project at issue in this
case because the project at issue in this litigation is a demolition project, not a
project for the construction, alteration or repair of any public building or public
work of the Federal Government, within the meaning of 40 U.S.C. § 3131(b). As

3

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 

 

 
wo Oo HN KH OO F&F WY NY F

mo MBH HY NM NY WB NY NY HB FP FP BP FP FP FP FP FF FF FB
oy nn UW &® WY NY FP OO WO DOD DW HD HM F&F W HY F OO

fase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page 4of6 Page ID #:83

 

such, the Miller Act does not apply. 48 C.F.R. § 37.302 and Chicago Rigging Co.
v. Uniroyal Chemical Co. (1989) 718 F. Supp. 696, 700.

The liability of Western Surety, if any, is limited in the aggregate to the
penal sum of the payment bond at issue in this case, irrespective of the number of
claims brought against said bond. Any such liability is reduced and exonerated by
payments made in good faith to any other claimants who have, or who may bring,
claims or lawsuits against the same surety bond.

The liability of the Western Surety, if any, is commensurate with and cannot
exceed the liability, if any, of its bond principal Allstate. If Allstate is not liable to
Plaintiff, then neither can its surety Western be liable.

Western Surety is entitled to all of the defenses of its bond principal Allstate.

Because the project at issue in this litigation is a Federal project, the
California Business and Professions Code is inapplicable, and is pre-empted by
Federal law. Gartrell Construction Incorporated vs. Aubry, 940 F.2d 437 (9th Cir.
1991.)

Plaintiff has failed and refused to cooperate with Western Surety in its
investigation of Plaintiff's claim by refusing to provide sufficient and proper
supporting documentation which is a condition precedent to payment of any bond
claim.

b. Key Evidence In Support of the Affirmative Defenses

See evidence described above for Counterclaim 1.

II. BIFURCATION OF ISSUES JL.R. 16-4.3]

Allstate does not request any bifurcation of issues at trial.
IV. JURY TRIAL [L.R. 16-4.4]
Allstate contends that its counterclaim for breach of contract is triable to a

jury, and that a timely demand for a jury has been made.
if
Hf

4

 

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 

 

8
Ww MN F

10
11
12
Lo
14
Lo
16
17
18
19
20
21
22
23
24
25
26
27
28

ea

 

fase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page 5of6 Page ID#:8

Vv. ATTORNEY’S FEES [L.R. 16-4.5]

The Subcontract at issue between Allstate and Plaintiff contains Attorney’s
Fees clause.
VI. ABANDONEMENT OF ISSUES [L.R. 16-4.6]

Allstate is not currently abandoning any issues to be tried at trial.
Respectfully submitted,

Dated: October 18, 2019 THE HOROWITZ LAW FIRM

oe ite SCO!
By: Jeffrey D. Horowitz, Esq. i
Attorney for Defendant
ALLSTATE ENGINEERING

Dated: October 18, 2019 BOOTH, MITCHEL & STRANGE, LLP

/S/ Craig E. Guenther
By: Craig E. Guenther, Esq.
Attorney for Defendant
WESTERN SURETY COMPANY

 

5

 

 

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 
10
11
12
13
14
LS
16
LF
18
19
20
21
22
23
24
25
26
27
28

frase 2:13-cv-01438-DDP-JC Document 109 Filed 10/18/19 Page6of6 Page ID #:840

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on October 1v, 2019, a true and correct
copy of the foregoing ALLSTATE ENGINEERING AND WESTERN
SURETY COMPANY’S MEMORANDUM OF CONTENTIONS OF FACT
AND LAW was served on all parties and counsel of record via CM/ECF.

Dated: October \¥, 2019 a eo- ete CU (LEO
By: J effrey D. Horowitz, Esq. —
Attorney for Defendant and Counterclaimant
ALLSTATE ENGINEERING

6

 

ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S MEMORANDUM OF
CONTENTIONS OF FACT AND LAW

 

 
